Citation Nr: 0001293	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the back and hips as secondary to confinement as a prisoner 
of war (POW).

2.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1940 to September 
1945, and was a POW of the German Government from December 
1944 to May 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied claims for service connection 
for osteoarthritis of the back and hips as secondary to 
confinement as a POW and entitlement to a TDIU.  The RO also 
granted service connection for PTSD and assigned an initial 
30 percent disability evaluation.  In a Supplemental 
Statement of the Case, dated in October 1998, the RO 
erroneously listed the issues as "new and material" 
evidence to reopen claims for osteoarthritis of the back and 
hips and PTSD.  The issues listed on the title page have been 
rephrased in order to more properly reflect the claims on 
appeal.

The claims for increased rating for PTSD, entitlement to a 
TDIU and the merits of the service connection claims are 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant was interned as a POW by the German 
Government from approximately December 1944 to May 1945.

2. The appellant has presented a current diagnosis of 
arthritis of the hips and back.

3.  The appellant has presented competent medical opinion 
that his arthritis of the hips is post- traumatic in nature.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
osteoarthritis of the back and hips is well grounded and VA 
has a further duty to assist the appellant in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he manifests post- 
traumatic osteoarthritis of back and hips as a result of 
injury incurred while imprisoned by the German Government 
during World War II.  On his discharge examination in 1945, 
he reported incurring traumatic injury to the left shoulder 
and knees, as well as frostbite of the feet, during his 
internment.  According to his statements of record, his left 
shoulder and knee were injured falling down a staircase after 
being struck with a rifle butt by an enemy guard.  He had 
endured cold injury during his 5- month "death march" from 
Goerlitz to Duderstadt.  He admits to injuring his left hip 
in 1980, but he points out that he had already been diagnosed 
degenerative arthritis at that time.

Service department records, as well as lay affidavits from 
the appellant's servicemates, reveal that the appellant was 
interned as a POW by the German Government from approximately 
December 1944 to May 1945.

Service medical records reveal that, during a June 1940 
hospitalization for a right herniorrhaphy, the appellant's 
reported a history of fracture of the pelvis, back and right 
hip following a February 1940 automobile accident.  He had 
completely recovered following a period of 56 days in a cast.  
His discharge examination, dated in 1945, revealed a 
diagnosis of frostbite of both feet.

Post- service, an October 1947 VA examination revealed a 
diagnosis of post- traumatic arthritis of the left shoulder.  
VA examination, dated in February 1977, showed degenerative 
changes of the both knees and the right shoulder.  On VA 
examination dated in March 1983, the appellant reported a 
history of hospitalization and traction therapy for a left 
hip injury, to include a fractured pelvis, following a 
scaffolding accident in August 1982.  A March 1993 clinical 
record from Mark A. Leberte, M.D., noted the appellant's 
history of possible central acetabular fracture of the left 
hip in the 1980's.  X- ray examination at that time revealed 
"end stage" degenerative joint disease (DJD) of the left 
hip and "severe" DJD of both knees.  VA x- ray examination 
in March 1996 revealed degenerative changes of the cervical 
spine.  VA systemic conditions examination, dated in August 
1997, indicated a diagnosis of arthritis of multiple joints.

In a letter dated in July 1998, David L. Bramm, M.D., opined 
that the appellant's "terrible" arthritis was caused by his 
exposure to cold and multiple repetitive traumas incurred 
during his internment as a POW.

In a letter dated in September 1998, Dr. Leberte reported 
that the appellant suffered from diffuse arthritis of the 
hip, back, knee and neck.  Dr. Leberte noted his 
understanding that the appellant did suffer some traumatic 
injuries while a POW of the German Army.  Based upon the 
foregoing, Dr. Leberte commented as follows:

"As you know, arthritis can occur for many 
reasons.  I suspect he does indeed have a post- 
traumatic component to arthritis involving his hip 
and leg.  His prolonged exposure to cold certainly 
could have contributed to this problem as well."

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Arthritis may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent within one 
year of separation from active service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

VA law and regulations further provide that if a veteran is a 
former POW, and was interned or detained for not less than 30 
days, then post- traumatic osteoarthritis may be 
presumptively service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, even though there is no record of these 
diseases during active service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 
3.309(c) (1999).  A well grounded claim for presumptive 
service connection for disease or disability as secondary to 
confinement as a POW is presented where a claimant 
establishes that he/she (1) was a POW for at least 30 days 
and (2) has a diagnosis of a presumptive disease which is 10 
percent disabling.  Greyzck v. West, 12 Vet. App. 288 (1999).  
The term osteoarthritis is a synonym of the terms 
degenerative arthritis and degenerative joint disease.  Id., 
at 291 (citing STEDMAN'S MEDICAL DICTIONARY 149, 1267 (26th 
ed. 1995).

The evidence shows that the appellant suffered from cold 
injury, physical hardship and physical abuse during his 
approximate 5- month period of internment as a POW.  He was 
awarded service connection for cold injury to the feet since 
1945 and traumatic arthritis of the left shoulder since 1947.  
The medical records show that he currently manifests diffuse 
arthritis of the hips and back.  An opinion offered by Dr. 
Leberte indicates that the appellant's arthritis of the hips 
is post- traumatic in nature.  There is also opinion by Dr. 
Bramm that the appellant's arthritis was caused by cold 
exposure.  Based upon the above, the Board is of the opinion 
that the appellant has presented a well grounded claim for 
service connection for osteoarthritis of the back and hips.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Due to the fact that the 
appellant incurred a significant pre- service fracture of the 
pelvis, back and right hip, as well as  post- service injury 
to the left hip, the Board is also of the opinion that VA 
examination is necessary in order to determine the nature and 
etiology of the appellant's arthritis of the back and hips.


ORDER

The claim of entitlement to service connection for 
osteoarthritis of the back and hips on the basis of the 
appellant's POW internment is well grounded.  To this extent 
only, the appeal is granted.


REMAND

The appellant contends that his PTSD disability warrants an 
evaluation in excess of currently assigned 30 percent 
disability rating.  Additionally, he has provided an opinion 
from Dr. Bramm, dated in June 1998, which indicates that, due 
to the combination of his service connected hypertension 
related aortic aneurysm and musculoskeletal disabilities, he 
is "totally and permanently disabled for any gainful 
employment."  Accordingly, the Board finds that the 
appellant's claims for an increased rating and TDIU are 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented claims which are 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  As such, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In a Form 9 filing dated in October 1998, the appellant 
indicated that he recently began receiving treatment at the 
VA Community Services Program in Huntsville, Alabama.  The 
Board notes that these additional medical records, which may 
be pertinent to the proper adjudication of appellant's 
claims, are not currently associated with the record on 
appeal.  Additionally, the Board also notes that the 
appellant last went PTSD examination prior to VA's revisions 
to the mental disorders regulation in November 1996.  The 
Board is of the opinion that a current VA PTSD examination 
should be conducted under a protocol consistent with the 
criteria currently in effect, to include an assessment of the 
appellant's Global Assessment Functioning (GAF) score.

Furthermore, in assessing the appellant's TDIU claim, the 
Board finds that he meets the schedular criteria set forth at 
38 C.F.R. § 4.16 (a)(5).  Necessarily, the issue of service 
connection for osteoarthritis of the back and hips as 
secondary to confinement as a POW must be adjudicated prior 
to the TDIU claim.  The adjudication of the service 
connection claims will require obtaining VA medical opinion 
after all relevant records are associated with the claims 
file.  Given the opinion provided by Dr. Bramm, the RO should 
also obtain VA medical opinion as to whether the appellant's 
service connected disabilities prevent him from obtaining or 
maintaining a substantially gainful occupation.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
VA treatment records, to include treatment records 
from the VA Community Services Program in 
Huntsville, Alabama, and associate those records 
with the claims file.

2.  The RO should obtain the appellant's current 
records of private medical treatment.

3.  The RO should take the necessary steps to 
obtain records of the appellant's treatment for 
hip injury in February 1940 and for injury to the 
hip and pelvis in August 1982.

4.  The appellant is hereby notified of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

5.  When current treatment records are associated 
with the claims file, the appellant should also be 
scheduled for VA psychiatric examination in order 
to determine the nature and severity of his PTSD.  
All indicated tests and studies should be 
conducted.  The examination should be conducted 
under a protocol consistent with the revised 
criteria, and the GAF score for PTSD should be 
furnished.  The claims file should be made 
available to the examiner.

6.  Following receipt of additional medical 
evidence, the appellant should be afforded VA 
examination, to include orthopedic evaluation.  
The purpose of the examination is to obtain 
opinion as to the appellant's ability to work and 
as to the nature and etiology of osteoarthritis of 
the back and hips.  The examiner should review the 
contents of the claims file, and obtain relevant 
history from the appellant.  Following the 
examination, the examiner should express opinion 
on the following questions: 1) Is it at least as 
likely as not that osteoarthritis of the back 
and/or hips is post- traumatic in nature? (2) If 
so, is least as likely as not that any post- 
traumatic osteoarthritis of the back and/or hips 
is clearly attributable to pre- service or post- 
service event(s)? and (3) Do the service connected 
disabilities, alone, preclude the appellant from 
substantially gainful employment consistent with 
his education and his occupational experience? 

7.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for service connection for osteoarthritis of the 
back and hips as secondary to confinement as a POW 
pursuant to the provisions of 38 C.F.R. § 3.309(c) 
and the holding in Greyzck.

8.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his claim(s) may 
be denied and/or rated on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

9.  After completion of the above- referenced 
development, the RO should readjudicate the claims 
for an increased rating for PTSD and entitlement 
to a TDIU.  In so doing, the RO should consider 
all of the evidence of record, including any 
additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





 



